Citation Nr: 0830089	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-10 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than November 17, 
2003 for the assignment of a 40 percent disability rating for 
service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1967 to March 1969.  Service in Vietnam is 
indicated by the evidence of record.
In a September 2001 decision, the department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (the 
RO) granted service connection for diabetes mellitus.  A 20 
percent disability rating was assigned effective July 9, 
2001.

In November 2003, the veteran filed a claim of entitlement to 
an increased disability rating for his service-connected 
diabetes mellitus.  In the April 2004 decision which forms 
the basis for this appeal, the RO granted a 40 percent 
rating, effective from November 17, 2003.  The veteran filed 
a notice of disagreement in August 2004, and after the RO 
issued a statement of the case in February 2005, the veteran 
perfected his appeal by filing a substantive appeal (VA Form 
9) in March 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks entitlement to an effective date earlier 
than the currently assigned November 17, 2003 for a 40 
percent disability rating for diabetes mellitus.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet, is assigned a 20 percent disability rating.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

It appears to be undisputed that since the date of service 
connection the veteran's diabetes has required insulin and a 
restricted diet.  In seeking an earlier effective date for 
the 40 percent rating, the veteran in essence contends that 
his activities have been "limited and regulated" since that 
time.  See the veteran's statement dated February 5, 2004.  
In support of his claim, the veteran submitted medical 
statements which indicated that the veteran's diabetes 
neuropathy "had caused limitations in activity."  See a VA 
medical report dated April 1, 2002.

However, this does not amount to medically-indicated 
regulation of activities. 
The veteran has identified no medical record which indicates 
that his activities are in any way restricted on physicians' 
orders due to the diabetes mellitus.

After a careful review of the record, the Board has 
identified no letter which satisfies the requirements of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  On May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board. The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.

Accordingly, the Board finds that the case must be remanded 
so that the veteran may receive proper VCAA notice as to his 
earlier effective date claim.  In connection therewith, the 
veteran should be asked to submit copies of any medical 
evidence which indicates that his activities have been 
regulated (as opposed to limited) due to the service-
connected diabetes mellitus. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the veteran a letter 
which complies with the provisions of the 
VCAA.  In particular, the letter should 
advise the veteran to submit medical 
evidence which indicates that his 
activities have been regulated due to his 
service-connected diabetes mellitus.  An 
appropriate period of time should be 
allowed for response.

2.  If it is warranted by the evidentiary 
posture of the case at the time, VBA 
should then readjudicate the veteran's 
claim of entitlement to an earlier 
effective date for a 40 percent disability 
rating for service-connected diabetes 
mellitus.  If the claim remains denied, 
the veteran should be provided with a 
supplemental statement of the case, with a 
copy to his representative.  An 
appropriate amount of time should be 
allowed for response.

The veteran's claims folder should then be returned to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




